DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 6, in the reply filed on 2/16/22 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “relatively permeability” modifier is confused. Does the modifier have relative permeability? Is the modifier relatively permeable?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over REN et al (WO 2019/027817, using US 2020/0377675 as equivalent) in view of REN et al (US 2019/0016943, hereinafter ‘943) or vice-versa.
REN discloses (see entire document) a graphene oxide Janus nanosheet  having a first side and a second side, wherein said sides comprise selective functionalization (abstract, [0003]).
REN discloses that the graphene oxide Janus nanosheet is used in oil and gas applications, wherein the nanosheet allows for the release of hydrocarbon from a geological formation ([0007], [0021]) [reading on the preamble of the nanosheet being a relative permeability modifier for the intended use in carbonate formation]. 
One side of the nanosheet is hydrophobized with an alkylamine ([0019], [0022]) and the hydrophobic group can comprise C1-C30 alkyl groups [reading on the claimed second alkyl group being a C8-30 alkyl of claim 1, and being bonded to a nitrogen as per claim 3], and the other side is functionalized with oxygen-rich functional groups ([0021]). Fig. 2 shows the OH and COOH groups [reading on the claimed COOH or OH of the first side], and thus forming an amphiphilic Janus nanosheet. REN also discloses that that the other side can also be functionalized with hydrophilic groups comprising alkyl groups, substituted with hydroxy groups, among other functionalization ([0020], [0022], claim 13). It would have been obvious to one of ordinary skill in the art to have chosen from REN’s list of possible functionalization an alkyl of the desired length for the alkylamino group of the nanosheet and an alkyl of the desired length to bond to the 

Similarly, REN ’943 discloses (see entire document) the same Janus graphene nanosheet disclosed by REN comprising a graphene oxide nanosheet used for the recovery of oil, the nanosheet having a first side and a second side, comprising oxygen-rich functional COOH and OH groups, wherein one side is hydrophobized with an alkylamine and the other side is made hydrophilic (abstract, [0003], [0009], [0034], [0036], formula 1 in [0037], [0038], claims 1, 3). 
As an example of the alkylamine, REN ‘943 discloses octadecylamine (ODA) ([0045]) [meeting the claimed second alkyl group being C8-30 of claim 1 and having a nitrogen atom of claim 3].
REN ‘943 discloses that the nanosheet is 0.8 – 1.5 nm thick ([0010], claim 4) [the rejection applies to the overlapping range of claim 5].
REN ’943 is silent regarding the lateral dimension explicitly, as per claim 6. However, REN ‘943 discloses that the aspect ratio of the nanosheet (ratio of width to thickness) is 10-100 ([0010], [0034], claim 7). Since REN ‘943 also discloses that the nanosheet is 0.8 – 1.5 nm think, REN ’943’s width encompasses the claimed range of 20-50 nm.


It would have been obvious to one of ordinary skill in the art to have alkylated the oxygen-rich side of REN ‘943’s nanosheet as taught by REN, wherein REN discloses that the hydrophilic side can also be functionalized with hydrophilic groups comprising alkyl groups and substituted with hydroxy groups ([0020], [0022]), and still remain an amphiphilic side, wherein both references disclose the same graphene oxide Janus nanosheet having a first side and a second side, wherein one side is oxygen-rich while the other side is hydrophobized with an alkylamine and wherein the nanosheet is used in oil recovery.
Although neither REN nor REN ‘943 teach how much to functionalize the nanosheet with the hydrophobe, as claimed in claim 4, one of ordinary skill in the art would know how much to  hydrophobize the nanosheet, through routine experimentation, to ensure that the nanosheet becomes amphiphilic so that it can to be used in oil recovery, as per the stated objective of both references. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 16/904,253 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are obvious variants of each other, having a slightly different preamble wherein the present claims recite that the graphene oxide nanosheet has an intended use of a modifier in carbonate formation while the claims in ‘253 recite that the graphene oxide nanosheet has the intended use of a crosslinker in carbonate formation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.